Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Patent eligibility will be determined by under the 2019 PEG which is now incorporated into MPEP §2106 and its associated subsections.
Regarding step 1, the claims are directed to one of the four statutory categories of invention.
Regard step 2A prong 1, the claims are directed to a mental process and/or organizing human activity.  Claims 1-20 are directed to a patent ineligible abstract idea for including aspects of mental processes and organization of human activity which includes the decisions to move data (or objects) from one location to another and then organization and “executing” the movement of the selected data.  The claims further delineate the use of setting “fields” or indicators to track the movement of the data, however this is also an abstract idea where one could mentally track these conditions or use a paper and pencil to do so.  Furthermore, in another example of abstractness, the use of the fields and data tracking can be used to direct/organize  human activity in order to facilitate the movement of objects (data items), which as a practical example is the use of organizing human activities to move/relocate personal items (data) from one house (source storage location) to another house (target location), where items are kept track of using a manifest to track the status of loading/unloading/in transit of the property to be relocated, of which people usually mark the boxes with specific source location 
Regarding step 2A prong 2, the claims do not integrate the abstract idea into a practical application.  The claims are not limited to a particular machine because the components are generic computing components, and the claims by themselves do not improve the functioning of a computer (the movements of data from one location to another is definitely not new, nor do the claims show how this movement of data would lead to an improvement of the system) and the movement of data and the tracking of it using the setting of flags/fields is no more than just the implementation of the abstract idea of moving/tracking physical objects to “doing it on a computer” using generic computing components and data objects.
Regard step 2B, the additional computing elements of “source disk”, “target disk”, “at least one processing unit”, “at least one memory”, “computerized circuitry”, and “instructions carried out by the computerized circuitry” are all well-understood, routine and conventionally used aspects of a generic computing system. (see MPEP 2106.05(d))
Additionally, the courts have held that acts of electronic record keeping (see Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 and Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755) along with storing and retrieving information (see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93) are well-understood, routine, and conventional functions when they are claimed in a merely generic manner and/or nothing more than just insignificant extra-solution activity.	As such, the claims in their current form fail to meet the requirements of patent eligible subject matter under 35 U.S.C. 101.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butterworth (US 2016/0092119).

In regards to claims 1, 9, and 17, taking claim 9 as exemplary
Butterworth teaches
at least one processing unit; (fig. 1, processing unit 16)
at least one memory coupled to the at least one processing unit and storing instructions executed by the at least one processing unit, the instructions, when executed by the at least one processing unit, causing the device to perform acts comprising:  (¶48-49 fig. 1, processing unit 16, coupled to system memory 28 that  comprises program modules (instructions) cause the device to carry out functions)
determining a source disk slice from a plurality of disk slices of a plurality of storage arrays providing redundant storage, target data on the source disk slice needing to be removed; determining a destination disk slice for storing the target data needing to be removed from the source disk slice, a destination disk where the destination disk slice is located being different from a source disk where the source disk slice is located;  (fig. 6, step S602 and ¶63 teaches data is determined to be migrated from one location (source) to a another location (target)
moving the target data from the source disk slice to the destination disk slice. (fig. 6, step S606, the data is migrated from the source storage system to the target storage system.)

In regards to claims 2 and 10, Butterworth further teaches
determining the source disk from disks corresponding to the plurality of storage arrays, at least part of the target data on the source disk needing to be removed; determining, from the plurality of storage arrays, a target storage array associated with the source disk; and
determining, from disk slices of the target storage array, a disk slice on the source disk as the source disk slice, at least the part of the target data needing to be removed including data in the determined disk slice. (¶68-69 teaches that the source file system descriptions are read and contain attributes that map to the actual storage locations (i.e. physical disk(s) addresses) of the target data that is to be transferred.)

In regards to claims 3 and 11, Butterworth further teaches
in accordance with a determination that a start message indicating a start of the moving is received, moving the target data from the source disk slice to the destination disk slice; and wherein the method further comprises in accordance with a determination that the start message indicating the start of the moving is received, setting a moving in progress field for a target storage array associated with the source disk of the plurality of storage arrays to be valid. (¶79 teaches that settings in metadata can be set that describes the migrations status of the data)

In regards to claims 4 and 12, Butterworth further teaches
receiving a data message associated with the target data; determining, based on the data message and a source disk slice field for a target storage array associated with the source disk of the plurality of storage disks, the target data;  (fig. 6, step S602 and ¶63 teaches data is determined to be migrated from one location (source) to a another location (target))
determining, based on the data message and a destination disk slice field for the target storage array, a target position in the destination disk slice where the target data is to be written; (fig. 6, step S602 and ¶63 teaches data is determined to be migrated from one location (source) to a another location (target)
writing the target data into the target position. (fig. 6, step S606, the data is migrated from the source storage system to the target storage system.)

In regards to claims 5 and 13, Butterworth further teaches
determining, based on the data message, a position of the target data on the source disk slice and a size of the target data; determining, based on the source disk slice field, a position of the source disk slice on the source disk; and determining the target data based on the position of the source disk slice on the source disk, the position of the target data on the source disk slice and the size.  (¶68-69 teaches that attribute information provides size and position data for the target data on the source file system.)

In regards to claims 6 and 14, Butterworth further teaches
determining, based on the destination disk slice field, a position of the destination disk slice on the destination disk; and determining, based on the position of the destination disk slice on the destination disk and the position of the target data on the source disk slice, the target position.  (¶65 target data is moved to the target storage space configured according to the configuration associated with the target storage space.)

In regards to claims 7 and 15, Butterworth further teaches

in accordance with a determination of a target storage array associated with the source disk of the plurality of storage arrays, setting a moving request field for the target storage array to be valid; determining, from a storage array disk slice field for the target storage array, a position of the source disk slice on the source disk; setting a source disk slice field for the target storage array to indicate the position of the source disk slice on the source disk; and
setting a destination disk slice field for the target storage array to indicate a position of the destination disk slice on the destination disk. (¶79 teaches that settings in metadata can be set that describes the migrations status of the data)

In regards to claims 8 and 16, Butterworth further teaches
in accordance with a determination that an end message indicating an end of the moving is received, updating a storage array disk slice field for a target storage array associated with the source disk of the plurality of storage arrays using a position of the destination disk slice on the destination disk; and setting a moving in progress field, a moving request field, a source disk slice field and a destination disk slice for the target storage array to be invalid. (¶79 teaches that settings in metadata can be set that describes the migrations status of the data)

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W BLUST whose telephone number is (571)272-6302.  The examiner can normally be reached on 12-8:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON W BLUST/Primary Examiner, Art Unit 2137